Citation Nr: 1516976	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  12-19 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received with respect to the claim for service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for hypertension.

3. Entitlement to a rating in excess of 30 percent for headaches/migraines.

4. Entitlement to a compensable rating for skin rash.

5. Whether a reduction in the disability rating for neck arthritis from 20 percent to 10 percent effective September 1, 2010, was proper.

6.  Entitlement to special monthly compensation based on the need for aid and attendance and housebound status.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008, June 2010, and November 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issues regarding incompetence and special monthly compensation are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a form dated July 10, 2012, before promulgation of a decision on the appeal, the Veteran withdrew his appeals of the denial to reopen the claim of service connection for PTSD, service connection for hypertension, increased rating for headaches, and compensable rating for skin rash.

2. The Veteran received proper notice of the proposed reduction in rating for neck arthritis, and at the time of the reduction, the evidence showed actual improvement in his range of motion.

CONCLUSIONS OF LAW

1. Regarding the issues of reopening the claim of service connection for PTSD, service connection for hypertension, increased rating for headaches, and compensable rating for skin rash, the criteria for withdrawal of the appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2. The criteria for reduction of the disability rating for neck arthritis from 20 percent to 10 percent, effective September 1, 2010, were met, and the reduction was proper. 38 U.S.C.A. §§ 1155, 5107, 5112 (2014); 38 C.F.R. §§ 3.105(e), 4.71a, DC 5242 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Dismissals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  At any time before the Board promulgates a decision, an appellant or his or her authorized representative may withdraw a substantive appeal as to any or all issues either on the record at a hearing or in writing.  38 C.F.R. § 20.204. 

The Veteran returned a VA election form in July 2012 in which he indicated that he was satisfied with the decision regarding his appeal and wished to withdraw the appeal.  The form was associated with the June 2012 supplemental statement of the case (SSOC) on the issues of reopening the claim of service connection for PTSD, service connection for hypertension, increased rating for headaches, and compensable rating for skin rash.  The statement withdrew his appeal of the denial of those claims addressed in the June 2012 SSOC in accordance with 38 C.F.R. § 20.204.  This request was received by the Board prior to the promulgation of a decision on the appeal.  As such, there remain no allegations of error of fact or law for appellate consideration as to these issues.  The Board has no jurisdiction to review the appeals of the denial to reopen the claim of service connection PTSD, service connection for hypertension, increased rating for headaches, and compensable rating for skin rash, and the appeals are dismissed.  See 38 C.F.R. § 20.202.

II. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In June 2009, prior to adjudication of his claims, the RO sent a letter to the Veteran providing notice, which satisfied the requirements of the VCAA.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In April 2010, the RO sent the Veteran a letter explaining the proposed rating reduction and what was needed to show that the disability had not improved.  No additional notice is required.  

The regulations provide for specific notice requirements, other than the VCAA, in instances where a reduction in disability rating is considered.  When a rating reduction is considered and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction must be prepared and mailed to the Veteran's latest address of record. 38 C.F.R. § 3.105(e).  This proposed rating should set forth all of the material facts and reasons for the proposed reduction.  Id.  The Veteran must be given 60 days to present additional evidence showing that compensation payments should be continued at the present level.  Id.   

Here, the RO issued a rating reduction proposal on April 15, 2010, which set forth the material facts and reasons for the reduction.  The Veteran was given 60 days to respond and present additional evidence.  On June 24, 2010, the RO issued a rating decision enacting the reduction.  As such, the procedural requirements for the reduction in neck disability were satisfied.  See 38 C.F.R. § 3.105(e). 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided examinations for the Veteran's neck disability in May 2006, May 2007, September 2009, and September 2011.  The examinations recorded the Veterans subjective symptoms and his objective functional limitations, and in so doing, addressed the rating criteria.  The Board finds the examinations adequate for the determination herein.    

As VA satisfied its duties to notify and assist the Veteran, he will not be prejudiced as a result of the Board's adjudication of his appeal.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

III. Reduction Analysis

In any case involving a rating reduction, the fact-finder must ascertain, based upon a review of the entire record, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon a thorough examination.  To warrant a reduction, it must be determined not only that an improvement in the disability level has actually occurred, but also that such improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21   (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13).

When a rating has continued for a long period at the same level (5 years or more), any rating reduction must be based on an examination that is as complete as the examinations that formed the basis for the original rating and that the condition not be likely to return to its previous level.  38 C.F.R. § 3.344(a), (b), (c); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  A reduction may be accomplished when the rating agency determines that evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life. 38 C.F.R. § 3.344(a).  However, where a rating has been in effect for less than five years, the regulatory requirements under 38 C.F.R. § 3.344(a) and (b) are inapplicable, as set forth in 38 C.F.R. § 3.344 (c).  In such cases 38 C.F.R. § 3.344 (c) states that reexamination disclosing improvement will warrant reduction in rating.

The reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  If there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt shall be resolved in favor of the Veteran.  In other words, a rating reduction must be supported by a preponderance of the evidence. 38 U.S.C.A. § 5107(a); see also Brown, 5 Vet. App. at 421. 

In this case, the 20 percent rating for neck arthritis began on August 1, 2006 with the grant of service connection.  The reduction to 10 percent disability took effect on September 1, 2010, 4 years and 1 month after the initial rating.  At the time of the reduction, the Veteran's combined compensation rate was 90 percent. 

The Board notes that on October 8, 2010, the Veteran's combined compensation rate was increased to 100 percent, and the reduction in neck disability no longer created a reduction in disability benefits from that point forward.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Veteran's neck arthritis has been rated under Diagnostic Code (DC) 5242 pursuant to the general formula for diseases and injuries of the spine.  See 38 C.F.R. § 4.71a, DC 5242.  The criteria provide for a 20 percent rating when forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees or the combined range of motion of the cervical spine not greater than 170 degrees.  38 C.F.R. § 4.71a, DC 5242.  The criteria for a 10 percent rating  are forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

The Veteran is competent to report neck symptoms observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds his statements credible as they are consistent and detailed.

Following a review of the pertinent evidence, the Board finds that the criteria for a reduction in neck arthritis rating have been met.  See 38 C.F.R. § 3.105.  

The evidence shows actual improvement in the Veteran's objectively recorded range of cervical motion.  At the May 2006 VA examination, the Veteran's cervical flexion was recorded as 30 degrees and his combined range of motion was to 175 degrees.  The May 2007 VA examiner recorded cervical flexion as 20 degrees and combined range of motion as 145 degrees.  The September 2009 and September 2011 VA examinations show improvement in neck function.  Specifically, at the September 2009 examination, the Veteran's cervical flexion was recorded as 45 degrees with combined range of motion of 255 degrees.  The September 2011 examiner recorded cervical flexion as 45 degrees and combined range of motion as 245 degrees.  Thus, the evidence shows actual improvement of 15 degrees of flexion and between 110 and 70 degrees improvement in combined range of cervical motion.  

The Veteran reported flare-ups in neck symptoms which occurred weekly and could cause him to be barely able to move, fall easily, experience weakness, and limited motion of the joint.  The Board notes that the September 2009 and September 2011 examiners did not provide opinions on additional functional limitation experienced during reported flare-ups in symptoms in accordance with Mitchell, 25 Vet. App. at 32.  This lack of evidence does not negate the showing of actual improvement of increased range of motion.  The Veteran has consistently reported experiencing flare-ups in his neck throughout the course of his disability.  He reported flare-ups during the May 2006 and May 2007 examinations.  The flare-up aspect of his neck disability has essentially remained the same.  However, the range of motion in his neck has increased, which demonstrates actual improvement in his ability to function outside of flare-ups.  The Veteran was afforded the benefit of the doubt, but the preponderance of the evidence shows that the reduction in rating from 20 percent to 10 percent for neck arthritis was proper.  See 38 C.F.R. §§ 3.105, 4.3.


ORDER

The appeal of the denial to reopen the claim for service connection for PTSD is dismissed.

The appeal of the denial of service connection for hypertension is dismissed.

The appeal of the denial of a rating in excess of 30 percent for headaches is dismissed.

The appeal of the denial of a compensable rating for skin rash is dismissed.

The reduction of the disability rating for neck arthritis from 20 percent to 10 percent, effective September 1, 2010, was proper, and the appeal is denied.

REMAND

In a December 2014 statement, the Veteran disagreed with the November 2014 rating decision, which proposed (but did not make a formal determination) that he was incompetent to handle his own finances.  In his statement he noted his physical limitations, including not being able to drive, needing help to bathe, and needing help to dress.  As such, his statement is construed as a notice of disagreement with the denial of special compensation based on aid and attendance and housebound status.  Because a statement of the case (SOC) has not yet been provided, the Board has no discretion, and a remand is required for such a purpose.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case as to the issues of special monthly compensation based on the need for aid and attendance and housebound status.  All evidence of record should be considered.  See 38 C.F.R. §§ 19.29-19.30; see also Manlincon, 12 Vet. App. at 240.  Further, advise the Veteran that a substantive appeal has not been received concerning these issues, and of the requirements for submitting an adequate and timely substantive appeal, as provided in 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2011).

Thereafter, the case should be returned to the Board only if a timely substantive appeal is filed, and subject to current appellate procedures.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


